Citation Nr: 1547439	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her nephew P.P.




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to November 1945.  He died in December, 2008, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of the hearing is of record.  The appellant submitted a waiver of initial AOJ consideration of any additional evidence.  Thereafter, the appellant did not submit any additional evidence.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board finds that a remand is necessary to obtain a VA medical opinion and additional medical records.  

The appellant asserts that the Veteran's Meniere's disease caused his death.  She states that it caused him to fall and placed him in a weakened state which precipitated his death.  In several statements, she reported that after he fell and broke his arm in November 2008, he never recovered; he became weakened and dehydrated.  The appellant submitted several medical articles in support of her assertions.

The Veteran's death certificate shows that the immediate cause of death was coronary artery disease.  There were no underlying causes of death listed on the death certificate. 

At the time of the Veteran's death, he had been assigned a 100 percent evaluation for Meniere's disease, left ear, effective from October 24, 2003. 

The Veteran's service treatment records show that the Veteran was reported to have persistent bradycardia to rule out heart block.  A February 1945 electrocardiogram (EKG) indicated an element of cardiac fatigue to a mild degree.  

Also of record are multiple private etiological opinions.  A February 2009 opinion from a former nurse and friend of the Veteran's indicated that his death may be related to Meniere's disease.  A February 2009 opinion from Dr. JK was that the Veteran possibly fell due to Meniere's disease and was in a deteriorated physical condition.  In another February 2009 opinion, Dr. AF noted the Veteran's long history of Meniere's, hypertension, and coronary artery disease and that he became progressively weaker and never recovered from his fall.  Finally, in an April 2010 opinion, Dr. CF opined that the Veteran's death was directly linked to his Meniere's condition.  Although suggestive of a link, these opinions do not establish service connection for the cause of the Veteran's death, as they either do not contain supporting rationale or do not address the appropriate legal questions.  

Based on the foregoing, the Board finds that a VA medical opinion is needed to address the likelihood that the Veteran's death was related to his military service.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (noting that VA must assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).

Also, it appears that there may be outstanding and potentially relevant VA treatment records not associated with the claims file.  See February 2009 statement from JD.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who provided treatment prior to the Veteran's death, including from Shepherd's Cove in Albertville, Alabama.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the electronic claims file all outstanding records of treatment prior to the Veteran's death.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.

3.  After any additional records are associated with the claims file, obtain an opinion from a VA examiner regarding the etiology of the Veteran's death.  The electronic claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions:

(1) is there a 50 percent or better probability that the Veteran had coronary artery disease at the time of his death that was etiologically related to his active service; 

(2) is there a 50 percent or better probability that the Veteran's Meniere's disease played a materially causal role in the Veteran's death or contributed substantially and materially to the Veteran's death, or aided or lent assistance to the production of death; and 

3) Whether the Veteran's fall in November 2008 was caused by Meniere's disease and if so, whether the resulting left humerus fracture played a materially causal role in the Veteran's death or contributed substantially and materially to the Veteran's death, or aided or lent assistance to the production of death.

In providing this opinion, the examiner must discuss the following: 1) the Veteran's January 1945 and February 1945 EKG findings and notation of bradycardia; 2) Dr. JK's February 2009 statement; 3) Dr. AF's January 2009 and February 2009 statements; 4) JD's February 2009 statement; 5) Dr CF's April 2010 statement; and 
6) medical literature submitted by the appellant.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




